                           UNITED STATES DISTRICT COURT 
                           NORTHERN DISTRICT OF CALIFORNIA



 Sharae Staley,                                          CASE No C 4:20-cv-9497 HSG
                  Plaintiff(s)
 v.                                                      STIPULATION AND ORDER
                                                         SELECTING ADR PROCESS
 Metropolian Life Insurance Company
                  Defendant(s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process: 
   Early Neutral Evaluation (ENE) (ADR L.R. 5)                   Note: Magistrate judges do not conduct
                                                                   mediations under ADR L.R. 6. To request an
  ■ Mediation (ADR L.R. 6)
                                                                  early settlement conference with a Magistrate
   Private ADR (specify process and provider)                     Judge, you must file a Notice of Need for
                                                                   ADR Phone Conference. Do not use this
                                                                   form. See Civil Local Rule 16-8 and ADR
                                                                   L.R. 3-5.

The parties agree to hold the ADR session by: 
  ■ the presumptive deadline (90 days from the date of the order referring the case to ADR,
  
    unless otherwise ordered. ) 
   other requested deadline: 

 Date: 6/1/21                                            /s/Brian H. Kim
                                                          Attorney for Plaintiff
 Date: 6/1/21                                            /s/Ronald K. Alberts
                                                         Attorney for Defendant

      IT IS SO ORDERED
     
      IT IS SO ORDERED WITH MODIFICATIONS:



     Date: 6/2/2021
                                                             U.S. DISTRICT JUDGE

 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed
 Order Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed
 Order Selecting Private ADR.”
Form ADR-Stip rev. 1-2017
